Case 3:17-cv-05769-RJB Document 223-6 Filed 01/02/20 Page 1 of 5




WHITEHEAD DECLARATION
                                             EXHIBIT F
 10/26/2017              Case 3:17-cv-05769-RJB       Document
                                        Tacoma immigration             223-6
                                                           detention center        Filed 01/02/20
                                                                            is misunderstood             Page 2 of 5
                                                                                             | The News Tribune




                                                                        OPINION



                          Tacoma immigration detention center is misunderstood
                                                                     BY JAMES BLACK


APRIL 15, 2017 1:30 PM

Recent actions by city leaders in Tacoma have unfortunately conﬂated local zoning matters with national immigration policy, and as is often the case
in political debates, facts have regrettably been largely absent from the discussion.

The Northwest Detention Center has operated in Tacoma for more than 13 years under both Democratic and Republican presidential administrations.
The center has a longstanding record providing high quality, culturally responsive services in a safe, secure and humane environment. The center
meets the nonpenal, nonpunitive needs of residents who are in the custody and care of federal immigration authorities.

The center also provides ofﬁce space for federal government personnel, immigration attorneys, immigration court judges, nongovernmental
organizations and other groups with access to the facility.

It is subject to routine and unannounced audits and inspections pursuant to national performance-based standards issued by the federal government.
It also complies with guidelines and standards set by leading independent accreditation entities such as the American Correctional Association, which
gave the center a perfect score of 100 percent.

The center was designed and built to meet the high standards of care set by the federal government, and it is easily accessible to the attorneys who
represent residents, and to advocacy groups and nongovernmental organizations that provide them support services.

The recent actions by Tacoma City Council members are not based on the center’s record; their intent is to make a political statement in a broader
national debate about immigration policy.

To be clear, our company has not historically taken a position on or advocated for or against any immigration detention policies. And while we do not




 http://www.thenewstribune.com/opinion/article144642549.html                                                                                       1/4
10/26/2017              Case 3:17-cv-05769-RJB       Document
                                       Tacoma immigration             223-6
                                                          detention center        Filed 01/02/20
                                                                           is misunderstood             Page 3 of 5
                                                                                            | The News Tribune




                                                                              Breaking News
                                                                  Be the first to know when big news breaks

                                                                              Enter Email Address


                                                                                    SIGN UP




intend to take a position in the future, we recognize that local leaders anywhere in the U.S. have a right to advocate for different policy positions to
their elected representatives at the federal level.

However, Tacoma’s local land-use authority is not an appropriate mechanism for expressing opposition to a set of federal policies.

Banning a private immigration detention facility in Tacoma will not stop or change federal immigration policies, and in fact such a disruption could
hurt the very residents in the care of immigration authorities.

In the absence of a facility like the Northwest Detention Center, individuals going through the immigration review process would likely be transferred
to local jails, which do not meet national performance standards and are often located out of state. This would separate immigrants from their
families and make it harder for them to access legal and support services.

The Northwest Detention Center must continue to be responsive and capable of adapting to the federal government’s needs. This may include
providing additional space for ofﬁces, courtrooms, medical areas, religious services, educational opportunities, etc., all of which would only enhance
the services provided.

Halting improvements in those areas would hurt the center’s residents and directly contradict some of the concerns expressed by Tacoma city leaders.

We are proud of our longstanding commitment to be a part of the Tacoma community. We contribute to the local tax base, employ area residents,
and give back through annual donations to local scholarships and charitable organizations.

Local leaders and residents may rightfully have concerns with and objections to federal policies related to immigration and a host of other matters.
But utilizing city land-use authority to voice those concerns or objections is not the appropriate process or venue.

The city of Tacoma and its leaders should instead invest their time, energy and resources on advocating for policy changes to federal government
representatives who are responsible for setting those policies.


James Black is the Western Region Ofﬁce vice president for the GEO Group, which operates the Northwest Detention Center on the Tacoma Tideﬂats.



                                                                          Never miss a local story.
                                          Sign up today for unlimited digital access to our website, apps, the digital newspaper and more.



                                                                                SUBSCRIBE NOW




IN OTHER NEWS                New Security Screenings Begin for Passengers on U.S.-Bound Flights…




http://www.thenewstribune.com/opinion/article144642549.html                                                                                            2/4
 10/26/2017             Case 3:17-cv-05769-RJB       Document
                                       Tacoma immigration             223-6
                                                          detention center        Filed 01/02/20
                                                                           is misunderstood             Page 4 of 5
                                                                                            | The News Tribune




SUGGESTED FOR YOU




 COMMENTS 




SUBSCRIPTIONS

Start a Subscription

Customer Service

eEdition

Vacation Hold

Pay Your Bill


SITE INFORMATION

About Us

Contact Us

Newsletters

News in Education

Photo Store


SOCIAL, MOBILE & MORE

Text News Alerts

Mobile & Apps

Facebook

Twitter




 http://www.thenewstribune.com/opinion/article144642549.html                                                          3/4
 10/26/2017            Case 3:17-cv-05769-RJB       Document
                                      Tacoma immigration             223-6
                                                         detention center        Filed 01/02/20
                                                                          is misunderstood             Page 5 of 5
                                                                                           | The News Tribune


YouTube

Google+

Submit a Photo


ADVERTISING

Information

Place a Classiﬁed

Local Deals

Shopping

Place an Obituary

Today's Circulars

Special Sections


MORE

Copyright

Privacy Policy

Terms of Service




 http://www.thenewstribune.com/opinion/article144642549.html                                                         4/4
